DETAILED ACTION
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement as set forth in the Office action mailed on June 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-5, 8-9, 12-14 and 16 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jonathan Polk on February 11, 2021.
The application has been amended as follows: 

In the Claims:
Replace claim 1 with the following amended claim:

--1. A controller comprising:
a memory; and
a processor coupled to the memory and configured to:
cause a neural network to receive current measurements of a current material, wherein the current measurements are non-spectral measurements, and wherein the current material is a hydrocarbon-bearing geological rock in a laboratory or a subsurface;
instruct the neural network to determine dominant features of the current measurements;
instruct the neural network to provide the dominant features to a decoder; and
instruct the decoder to generate a generated spectral response of the current material based on the dominant features.--

Replace claim 11 with the following amended claim:

--11. A method comprising:
, and wherein the current material is a hydrocarbon-bearing geological rock in a laboratory or a subsurface;
determining dominant features of the current measurements;
providing the dominant features; and
generating a generated spectral response of the current material based on the dominant features.--

Replace claim 33 with the following amended claim:

--33. A computer program product comprising instructions for storage on a non-transitory medium and that, when executed by a processor, cause an apparatus to:
cause a neural network to receive current measurements of a current material, wherein the current measurements are non-spectral measurements, and wherein the current material is a hydrocarbon-bearing geological rock in a laboratory or a subsurface;
instruct the neural network to determine dominant features of the current measurements;
instruct the neural network to provide the dominant features to a decoder; and
instruct the decoder to generate a generated spectral response of the current material based on the dominant features.--

Replace claim 43 with the following amended claim:

--43. The controller of claim 1, wherein the current measurements and the generated spectral response are acquired in the laboratory or the subsurface.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-20 and 30-44 is that applicant’s claimed invention includes, in part, to receive current measurements of a current material, wherein the current measurements are non-spectral measurements and wherein the current material is a hydrocarbon-bearing geological rock in a laboratory or a subsurface; and instruct the decoder to generate a generated spectral response of the current material based on the dominant features.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Response to Arguments
Applicant’s arguments, filed October 23, 2020, with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  The previous rejections of claims 1-2,6-7,10-11,15 and 17-20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864